DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020, 7/13/2020, 10/25/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama (US 20150053348 A1)
With regards to claim 4. Endoh disclose(s):
A focus ring (17; fig 2) placed on a focus ring placement surface (see portion of 12 corresponding to 17) of an electrostatic chuck [0025], the focus ring comprising: 
a pair of annular grooves (60/61; fig 2) formed in a surface of the focus ring (bottom surface in 17) on inner peripheral side and outer peripheral side (see 61 in an inner peripheral side and 60 in an outer peripheral side), the surface being positioned on side placed on the electrostatic chuck (see 61 on side of 13/12), 
wherein the pair of annular grooves (60/61) is formed at positions at which the annular grooves are able to surround inner peripheral side and outer peripheral side of a concave-convex region (see 12a being between 701/71 in fig 5), which is formed in the focus ring placement surface to hold gas (see 12a in area corresponding to 17 [0054]), in a sandwiching relation (see 12a sandwiched by 71 and 71; see equivalent embodiment in fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh (US 20040261946 A1) in view of Nagayama (US 20150053348 A1) and Mitsumori (US 20180350568 A1)

With regards to claim 1. Endoh disclose(s):
An electrostatic chuck assembly (fig 9) comprising: 
a 
a first electrode (25c) embedded inside the 
a second electrode (25d) embedded inside the 
a concave-convex region (45b; fig 9) formed in the focus ring placement surface (region of 25 corresponding to 30; fig 9) to hold gas [180]; 
a focus ring (30) placed on the focus ring placement surface (region of 25 corresponding to 30; fig 9); and 

Endoh does not disclose(s):
the body being ceramic body,
a pair of elastic annular sealing members arranged between the focus ring placement surface and the focus ring on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave- convex region in a sandwiching relation.
Nagayama teaches
a pair of elastic annular sealing members (70/71; fig 5) arranged between the focus ring placement surface (see 12) and the focus ring (17) on inner peripheral side and outer peripheral side of the focus ring placement surface (see 71; the examiner takes the position that 71 is closer to 13 therefore it is in an inner peripheral portion of 12), and surrounding the concave- convex region (12a) in a sandwiching relation (see 70 surrounding 12a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh by implementing the pair of elastic annular sealing members arranged between the focus ring placement surface and the focus ring on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave- convex region in a sandwiching relation as disclosed by Nagayama in order to improve heat transfer between the focus ring and the body such that heat input from plasma to the focus ring during a plasma process may be efficiently transmitted to the body as taught/suggested by Nagayama ([0041]).
Endoh as modified does not disclose(s):
the body being ceramic body,
Mitsumori teaches
the body being ceramic body (260; [0057]),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh as modified by implementing the body being ceramic body as disclosed by Mitsumori in order to efficiently chuck a substrate with low temperature as taught/suggested by Mitsumori ([0023]).
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the body being ceramic body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as a electrostatic chuck as a matter of obvious design choice.

With regards to claim 2. Endoh as modified disclose(s):
The electrostatic chuck assembly according to Claim 1, 
Nagayama further discloses
wherein the elastic annular sealing members are fitted into annular grooves formed in at least one of the focus ring placement surface (see 70/71 in fig 5 being in a groove formed in 12) and the focus ring.

With regards to claim 3. Endoh disclose(s):
An electrostatic chuck (fig 9) comprising: 
a 
a first electrode (25c) embedded inside the 
a second electrode (25d) embedded inside the 
a concave-convex (45b; fig 9) region formed in the focus ring placement surface (region of 25 corresponding to 30; fig 9) to hold gas [0180]; and 
Endoh does not disclose(s):
the body being ceramic body,
a pair of annular grooves formed on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave-convex region in a sandwiching relation.
Nagayama teaches
a pair of annular grooves (see grooves corresponding to 70/71; fig 5) formed on inner peripheral side (see 71; the examiner takes the position that 71 is closer to 13 therefore it is in an inner peripheral portion of 12) and outer peripheral side (see 70) of the focus ring placement surface (surface in 12 corresponding to 17), and surrounding the concave-convex region in a sandwiching relation (see 70/71 surrounding 12a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh by implementing the a pair of annular grooves formed on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave-convex region in a sandwiching relation as disclosed by Nagayama in order to improve heat transfer between the focus ring and the body such that heat input from plasma to the focus ring during a plasma process may be efficiently transmitted to the body as taught/suggested by Nagayama ([0041]).
Endoh as modified does not disclose(s):
the body being ceramic body,
Mitsumori teaches
the body being ceramic body (260; [0057]),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh as modified by implementing the body being ceramic body as disclosed by Mitsumori in order to efficiently chuck a substrate with low temperature as taught/suggested by Mitsumori ([0023]).
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the body being ceramic body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as a electrostatic chuck as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhindsa US 20100040768 A1

    PNG
    media_image1.png
    417
    702
    media_image1.png
    Greyscale

Park US 20090044751 A1

    PNG
    media_image2.png
    516
    550
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844